August 14, 1962


Major General Thomas S. Bishop      Opinion No. ~~-1416
Adjutant General of Texas
Austin, Texas                       Re:    Does an appropriation
                                           exist out of which an
                                           injured National Guards-
                                           man, entitled by Article
                                           5945(a), Vernon's Civil
                                           Statutes, may receive
                                           pay and allowances dur-
                                           ing his period of dls-
Dear General Bishop:                       ability.
         It was held in a prior opinion of this office (WW-1390)
that Major Billie G. Hollowell, Texas Air National Guard, was
entitled to  receive pay and allowances during his period of dis-
         such period not to exceed six (6) months under the
$%f",f&s    of Article 5945(a), Vernon's Civil Staiutes. You
now ask this office to determine whether an appropriation
exists out of which Major Hollowell may receive the pay and
allowances to which he Is entitled.
         In the Appropriation Act of the 57th Legislature,
under the heading ADJUTANT GENERAL'S DEPARTMENT, we find the
following:
               (1
                . . .
               “6. For medical and hospital service
         fees and wages;"
We are not concerned here with medical and hospital service fees,
inasmuch as the Federal government is furnishing those to Major
Hollowell. However, from the linking of the fees and wages in
line item 6, one can only conclude that the Legislature intended
this particular appropriation to cover any expenditures that may
become necessary under Article 5945(a). Further, in Black's Law
Dictionary, 4th Ed., the word "wages" is defined in part as
follows:
               II     Every form of remuneration payable
         for a given'period to an individual for personal
         services, including salaries, commissions, vaca-
Major General Thomas S. Bishop, page 2.     (w-1416)


        tion pay, dismissal wages, bonuses and reason-
        able value of board, rent, housing, lodging,
        payments in kind, tips, and any other similar
        advantage received from the individual's em-
        ployer or directly with respect to work for
        him."
We hold that the word "wages," as used in the line item appro-
priation above quoted includes the pay and allowances to which
Major Hollowell is entitled.


                          SUMMARY
               The appropriation made in item 6,
         ADJUTANT GENERAL'S DEPARTMENT, of the Appro-
         priation Act of the 57th Legislature provides
         the fund out of which pay and allowances may
         be paid to a National Guardsman during a
         period of disability, within the meaning of
         Article 5945(a), Vernon's Civil Statutes.
                             Very   truly   yours,
                             WILL WILSON
                             Attorney General of Texas




MLQ:mkh:zt

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Bob Shannon
J. C. Davis
J. Arthur Sandlin
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore